Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2020 is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al, US 20190019971 A1 .
Pertaining to claim 1, Xie teaches ( see fig.2) an organic light-emitting composite material, comprising a host material and a dopant material, the host material being an exciplex formed by mixing at least one electron donor
material and at least one electron acceptor material, the dopant material being at least one organic light-emitting material having a thermal activation delayed fluorescence effect, wherein,
the absolute value of the HOMO energy level of the electron donor material constituting the exciplex is less than the absolute value of the HOMO energy level of the electron acceptor material, and the difference range is no less than 0.2 eV, preferably more than 0.3 eV,
the absolute value of the LUMO energy level of the electron donor material constituting the exciplex is less than the absolute value of the LUMO energy level of the electron acceptor material, and the difference range is no less than 0.2 eV, preferably more than 0.3 eV,
the singlet and triplet energy levels of the electron donor material and the electron acceptor material which constitute the exciplex are both higher than the singlet energy level of the organic light-emitting material having the thermal activation delayed fluorescence effect, and the difference is no less than 0.2 eV,

the triplet energy level of the host material of the exciplex is more than that of the organic light-emitting material having the thermal activation delayed fluorescence effect, and the difference range is 0.1 eV or more, preferably no less than 0.2 eV, and
the difference between singlet and triplet energy levels of the organic light-emitting material having the thermal activation delayed fluorescence effect is no more than 0.2 eV,
preferably no more than 0.15 eV, and the full width at half maximum of light-emitting is no more than 120 nm, preferably less than 100 nm ( see para 0055-0174)
Pertaining to claim 2, Xie teaches ( see fig.2) The organic light-emitting composite material according to claim 1, wherein the electron donor material and the electron acceptor material which constitute the exciplex are selected from carbazole derivatives, triarylamine derivatives, fluorene Derivatives, spirofluorene derivatives, triazine derivatives, nitrogen-containing heterocyclic derivatives and xanthone derivatives; preferably, mCP, TPBi, TCTA, BmPyPb, NPB, PO-T2T, B3PYMPM and TAPC nm ( see para 0055-0174).
Pertaining to claim 3, Xie teaches ( see fig.2) The organic light-emitting composite material according to claim 1, wherein the electron donor material constituting the exciplex is selected from mCP and TCTA nm ( see para 0055-0174).
Pertaining to claim 4, Xie teaches ( see fig.2) The organic light-emitting composite material according to claim 1, wherein the electron acceptor material constituting the exciplex is selected from PO-T2T and BmPyPb( see para 0055-0174).

Pertaining to claim 6, Xie teaches ( see fig.2) The organic light-emitting composite material according to claim 1, wherein the
organic light-emitting material having the thermal activation delayed fluorescence effect is selected from the following compounds: (see formula from claim 6).
Pertaining to claim 7, Xie teaches ( see fig.2) The organic light-emitting composite material according to claim 1, wherein the weight ratio of the organic light-emitting material having the thermal activation delayed fluorescence effect relative to the exciplex is 1-20wt%, preferably 6-18wt%, more preferably 10-12wt%, based on the weight of the exciplex ( see para 0055-0174).
Pertaining to claim 8, Xie teaches ( see fig.2) An organic light-emitting device comprising the organic light-emitting composite material according to claim 1, comprising a first electrode, a second electrode and a functional layer provided between the first electrode and the second electrode, wherein the functional layer comprises a light-emitting layer and optionally comprises a hole injection layer, a hole transport layer, an electron barrier layer and a hole barrier layer, an electron transport layer and an electron injection layer, and the organic light-emitting device also optionally comprises a substrate,
wherein the light-emitting layer is the organic light-emitting composite material according to claim 1 ( see para 0055-0174).

Pertaining to claim 10, Xie teaches ( see fig.2) ‘The organic light-emitting composite material according to claim 1, wherein the first electrode is the cathode, and the second electrode is the anode ( see para 0055-0174).
Pertaining to claim 11, Xie teaches ( see fig.2) Use of the organic light-emitting composite material according to claim 1 for the organic electron device (see para 0055-0174).
Pertaining to claim 12, Xie teaches ( see fig.2) The use according to claim 11, wherein the organic electron device is the organic light-emitting device and an organic solar battery (see para 0055-0174).

In the alternative 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEO et al, US 20200350508 A1.
Pertaining to claim 1,SEO teaches ( see fig.5A-6C) an organic light-emitting composite material, comprising a host material and a dopant material, the host material being an exciplex formed by mixing at least one electron donor
material and at least one electron acceptor material, the dopant material being at least one organic light-emitting material having a thermal activation delayed fluorescence effect, wherein,
the absolute value of the HOMO energy level of the electron donor material constituting the exciplex is less than the absolute value of the HOMO energy level of the electron acceptor material, and the difference range is no less than 0.2 eV, preferably more than 0.3 eV,
the absolute value of the LUMO energy level of the electron donor material constituting the exciplex is less than the absolute value of the LUMO energy level of the electron acceptor material, and the difference range is no less than 0.2 eV, preferably more than 0.3 eV,
the singlet and triplet energy levels of the electron donor material and the electron acceptor material which constitute the exciplex are both higher than the singlet energy level of the organic light-emitting material having the thermal activation delayed fluorescence effect, and the difference is no less than 0.2 eV,

the triplet energy level of the host material of the exciplex is more than that of the organic light-emitting material having the thermal activation delayed fluorescence effect, and the difference range is 0.1 eV or more, preferably no less than 0.2 eV, and
the difference between singlet and triplet energy levels of the organic light-emitting material having the thermal activation delayed fluorescence effect is no more than 0.2 eV,
preferably no more than 0.15 eV, and the full width at half maximum of light-emitting is no more than 120 nm, preferably less than 100 nm ( see whole document).
Pertaining to claim 2,SEO teaches ( see fig.5A-6C) The organic light-emitting composite material according to claim 1, wherein the electron donor material and the electron acceptor material which constitute the exciplex are selected from carbazole derivatives, triarylamine derivatives, fluorene Derivatives, spirofluorene derivatives, triazine derivatives, nitrogen-containing heterocyclic derivatives and xanthone derivatives; preferably, mCP, TPBi, TCTA, BmPyPb, NPB, PO-T2T, B3PYMPM and TAPC nm ( see whole document).).
Pertaining to claim 3,SEO teaches ( see fig.5A-6C) The organic light-emitting composite material according to claim 1, wherein the electron donor material constituting the exciplex is selected from mCP and TCTA nm ( see whole document).
Pertaining to claim 4,SEO teaches ( see fig.5A-6C) The organic light-emitting composite material according to claim 1, wherein the electron acceptor material constituting the exciplex is selected from PO-T2T and BmPyPb( see whole document).

Pertaining to claim 6,SEO teaches ( see fig.5A-6C) The organic light-emitting composite material according to claim 1, wherein the
organic light-emitting material having the thermal activation delayed fluorescence effect is selected from the following compounds: (see formulas from the specification).
Pertaining to claim 7,SEO teaches ( see fig.5A-6C) The organic light-emitting composite material according to claim 1, wherein the weight ratio of the organic light-emitting material having the thermal activation delayed fluorescence effect relative to the exciplex is 1-20wt%, preferably 6-18wt%, more preferably 10-12wt%, based on the weight of the exciplex ( see whole document).
Pertaining to claim 8,SEO teaches ( see fig.5A-6C) An organic light-emitting device comprising the organic light-emitting composite material according to claim 1, comprising a first electrode, a second electrode and a functional layer provided between the first electrode and the second electrode, wherein the functional layer comprises a light-emitting layer and optionally comprises a hole injection layer, a hole transport layer, an electron barrier layer and a hole barrier layer, an electron transport layer and an electron injection layer, and the organic light-emitting device also optionally comprises a substrate,
wherein the light-emitting layer is the organic light-emitting composite material according to claim 1 ( see whole document).

Pertaining to claim 10,SEO teaches ( see fig.5A-6C) ‘The organic light-emitting composite material according to claim 1, wherein the first electrode is the cathode, and the second electrode is the anode ( see whole document).
Pertaining to claim 11,SEO teaches ( see fig.5A-6C) Use of the organic light-emitting composite material according to claim 1 for the organic electron device ( see whole document).
Pertaining to claim 12,SEO teaches ( see fig.5A-6C) The use according to claim 11, wherein the organic electron device is the organic light-emitting device and an organic solar battery ( see whole document).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819